DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim(s) 1-17 do not use “means for” (or “step for”) language, or generic placeholders for "means” coupled with functional language without recitation of sufficient structure for carrying out the claimed functions and therefore do not invoke 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).
	
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 6 of U.S. Patent No. 10,785,419. Although the claims at issue are not identical, they are not patentably distinct from each other.[claim 1]
1. A light sensor chip, comprising: 

a light sensor configured to detect light using a first exposure time to output a first image; 

and 5a processor electrically connected to the  light sensor to receive the first image, and 

configured to identify ambient light intensity according to an image parameter associated with the first image, 









control the light sensor to detect light using a second exposure time, 10longer than the first exposure time, 


to output a second image upon identifying that the ambient light intensity is weak via comparing the ambient light intensity with a threshold, 

and convert, using a pre-stored learning model, the second image into a converted image.
1. A light sensor chip, comprising: 

a light sensor configured to detect light using a first exposure time to output a first image; 

and a processor electrically connected to the light sensor to receive the first image, 

and configured to identify an operating mode according to an image parameter associated with the first image, wherein when identifying that the operating mode is a strong light mode, the processor is configured to output the first image, 

and when identifying that the operating mode is a weak light mode, the processor is configured to convert the first image into a converted image using a pre-stored learning model, and then output the converted image, 

control the light sensor to detect light using a second exposure time to output a second image, wherein the second exposure time is longer than the first exposure time, 

[see above “and when identifying that the operating mode is a weak light mode...”]


and convert, using the pre-stored learning model, the second image into another converted image, and then output the another converted image.

	Claim 1 of ‘419 anticipates claim 1 of the present application.  Therefore, the claims are not patentably distinct.[claims 2-6]
	Regarding claims 2-6, see claims 2, 3, 1, 6 and 1 respectively and note that these claims similarly anticipate claims 2-6 of the present application.

Claims 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,303,820. Although the claims at issue are not identical, they are not patentably distinct from each other.[claim 7]
7. A light sensor chip, comprising: 

a light sensor configured to detect light using a first exposure time to output a first image; and 

a processor electrically connected to the light sensor to receive the first 5image, and 







configured to control the light sensor to detect light using a second exposure time, longer than the first exposure time, to output a second image upon identifying that a gain value for amplifying the first image is not smaller than a gain threshold, and 


10convert the second image into a converted image using a pre-stored learning model.
1. A light sensor chip, comprising: 

a light sensor configured to detect light using a first exposure time to output a first image; and 

a processor electrically connected to the light sensor to receive the first image, 

wherein when identifying that a gain value for amplifying the first image is smaller than a gain threshold, the processor is configured to output the first image, and 


when identifying that the gain value for amplifying the first image is not smaller than the gain threshold, the processor is configured to control the light sensor to detect light using a second exposure time to output a second image, wherein the second exposure time is longer than the first exposure time, and 

convert the second image into a converted image using a pre-stored learning model, and then output the converted image.


Claim 1 of ‘820 anticipates claim 7 of the present application.  Therefore, the claims are not patentably distinct.[claims 8-11]
Regarding claims 8-11, see claims 2-5 of ‘820.

Allowable Subject Matter
Claims 12-17 are allowed.
Claims 1-11 contain subject matter not taught by the prior art, but the above double patenting rejections must be overcome before the claims can be considered allowable.[claims 1-17]
Regarding claims 1-17, the prior art does not teach or reasonably suggest a system or method for exposing and processing an image as claimed.  While the prior art teaches various systems which process low-light images to correct exposure (e.g. Wang and Shen), the prior art does not teach the particular system or method of capturing a second image using a second exposure time and converting the second image using a pre-stored learning model as claimed.
Additionally, Wantanabe teaches an image processing device/method wherein an input image is analyzed and directly output if determined to be an appropriate image (Figure 3, S113) and processed to perform brightness or darkness conversion when determined otherwise (e.g. Figure 3, S109, S110, S112).  However, like Wang and Shen, Watanabe does not disclose capturing a second image and forming a second converted image as described by the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J HENN whose telephone number is (571)272-7310. The examiner can normally be reached Monday-Friday ~8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on (571) 272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Timothy J Henn/               Primary Examiner, Art Unit 2698